TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00656-CV



                                        In re Garet Johnson


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Relator Garet Johnson filed a petition for writ of mandamus, seeking to compel the

trial court to issue written findings in connection with the court’s denial of his application for writ

of habeas corpus pursuant to article 11.072 of the Texas Code of Criminal Procedure. See Tex. Code

Crim. Proc. art. 11.072. We have since received a response from the State, the real party in interest,

which included a file-marked copy of the trial court’s order denying habeas relief reflecting that the

trial court has taken the requested action.

               Accordingly, the petition for writ of mandamus is dismissed as moot.



                                               __________________________________________
                                               Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Filed: October 16, 2013